The present prosecutor, petitioner in the Compensation Bureau, had an award in the Bureau which was reversed in the Union Common Pleas and that reversal is now before us on certiorari. The case is purely one of fact.
Our conclusion in the matter is that, although the petitioner sustained an accident, the evidence indicated that that accident did not arise out of or in the course of the employment. The dismissal by the Court of Common Pleas was therefore correct.
The judgment will accordingly be affirmed.